Citation Nr: 1036518	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-38 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for Department of Veterans Affairs disability 
compensation benefits.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The appellant has verified service in the United States Merchant 
Marine from August 1945 to September 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which determined that the appellant's Merchant Marine service did 
not establish eligibility for compensation and/or pension 
benefits.  In October 2008, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
December 2008.

The appellant requested a Travel Board hearing in March 2009, 
following the initial certification of his appeal to the Board.  
Therefore, the Board remanded his appeal to the RO/Appeals 
Management Center (AMC) in July 2009 for the scheduling of a 
Travel Board hearing.  The Board is obligated by law to ensure 
that the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

A review of the record shows that the RO scheduled the appellant 
for a Travel Board hearing in June 2010.  The appellant was 
notified of this in April 2010.  Accordingly, the sole remand 
instruction issued by the Board has been complied with and this 
matter is once again before the Board.

Although, as noted above, the appellant requested a Travel Board 
hearing, a subsequent May 2010 notation indicates that he 
withdrew his request for a Board hearing.  Accordingly, the 
appellant's hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(e) (2009).

Finally, the Board notes that the appellant submitted a statement 
in April 2009 indicating that he wished to be represented by 
Charles C. Smith.  However, he did not submit a VA Form 21-22a 
issuing power of attorney to Mr. Smith.  The Board attempted to 
contact the appellant in order to obtain a VA Form 21-22a in 
August 2010.  The appellant did not respond to the Board's 
letter.  As there is no completed VA Form 21-22a or other 
appropriate power of attorney of record, the appellant remains 
unrepresented in this matter.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) reflects service as a Merchant Marine 
from August 23, 1945 to September 14, 1946.

2.  The appellant did not serve as a crew member aboard a 
merchant vessel during the period of armed conflict, December 7, 
1941, to August 15, 1945.

3.  The appellant is not shown to have had active military, naval 
or air service, and is not an individual or a member of a group 
considered to have performed active military, naval, or air 
service.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA disability compensation benefits have not been 
met.  38 U.S.C.A. § 101(10), (24) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify and 
assist the claimant in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 
3.326(a) (2009).  The appellant admittedly was not provided the 
requisite VCAA notice prior to the initial adjudication of his 
claim.  However, compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance would 
aid the appellant in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  In reviewing the issue 
of whether the appellant may be recognized as a veteran for VA 
compensation purposes, the Board observes that the law, and not 
the evidence, is dispositive of the appellant's claim.  See 
Valioa v. Principi, 17 Vet.App. 299 (2003); Sabonis v. Brown, 6 
Vet App 426, 430 (1994). Therefore, any deficiencies in VCAA 
notice are moot.

II. Merits of the Claim

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 C.F.R. 
§ 3.1(d) (2009).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during which 
the individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  See 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009).

Service in the active military, naval, or air service includes 
service in the United States Armed Forces.  See 38 U.S.C.A. § 
101(10) (in pertinent part defining "Armed Forces" as "United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard").  
Merchant Marines are not included in the statutory definition of 
Armed Forces.

With regard to service as a merchant marine, the Board notes that 
the Secretary of the Air Force made a determination on January 
19, 1988, that the service of American Merchant Marines in 
oceangoing service during the period of armed conflict, from 
December 7, 1941, to August 15, 1945, shall be considered active 
duty for the purposes of all laws administered by VA.  See 53 
Fed. Reg. 2,775-02 (Feb. 1, 1988); see also 38 C.F.R. 
§ 3.7(x)(15) (2009) (certifying as "active military service" 
the service of American Merchant Marines in Oceangoing Service 
during the period of Armed Conflict, December 7, 1941, to August 
15, 1945).

To be eligible for VA benefits under this determination, each 
claimant is required to demonstrate by the following eligibility 
criteria that he or she:

1.  Was employed by the War Shipping Administration or Office of 
Defense Transportation or their agents as a merchant seaman 
documented by the U.S. Coast Guard or Department of Commerce 
(Merchant Mariner's Document/Certificate of Service), or as a 
civil servant employed by the U.S. Army Transport Service or the 
Naval Transportation Service; and,

2.  Served satisfactorily as a crew member during the period of 
armed conflict, December 7, 1941, to August 15, 1945, aboard, (a) 
merchant vessels in oceangoing, i.e., foreign, intercoastal, or 
coastwise service and further to include "near foreign" voyages 
between the United States and Canada, Mexico, or West Indies via 
ocean routes, or; (b) public vessels in oceangoing service or 
foreign waters.

See 53 Fed. Reg. 2,775-02 (Feb. 1, 1988); see also Frasure v. 
Principi, 18 Vet. App. 379, 386 (2004).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2009); see also Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992). The Board notes that 
service department certifications for purposes of veteran status 
are conclusive and binding on VA.  See Palor v. Nicholson, 21 
Vet. App. 235 (2007), reconsideration of 21 Vet. App. 202 (2007) 
(citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).

The Board notes that VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as to 
length, time and character of service; and, (3) in the opinion of 
VA, the document is genuine and the information contained in it 
is accurate.  See 38 C.F.R. § 3.203(a) (2009).  The appellant 
submitted a DD Form 214 and Honorable Discharge Certificate.  
Both forms were accompanied by a letter from the Commanding 
Officer of the U.S. Coast Guard National Maritime Center.  As 
such, the Board finds the documents to be genuine and reflective 
of the length, time and character of the appellant's service.

The appellant contends that he served in the Merchant Marine from 
November 13, 1944 to December 5, 1946.  He has provided several 
documents to support his contention, including a Certificate of 
Substantially Continuous Service in the U.S. Merchant Marines, 
with a commencement date of November 13, 1944 and a termination 
date of December 5, 1946; a DD Form 214, showing service in the 
USCG-Merchant Marine from August 23, 1945 to September 14, 1946; 
and an Honorable Discharge certificate from the U.S. Coast Guard, 
with a discharge date of September 14, 1946 and no entry date.  
The Honorable Discharge certificate also contains the following 
notation:

"Issued pursuant to [Public Law] 95-202 and/or [Public Law] 105-
368 for service in the American Merchant Marine between 
December 7, 1941 and December 31, 1946."

The appellant essentially argues that his U.S. Coast Guard-issued 
DD Form 214 contains incorrect dates of service and that the 
Certificate of Substantially Continuous Service provides his 
accurate dates of service.  He asserts that, based on the dates 
on his Certificate of Substantially Continuous Service, he 
qualifies for VA disability compensation benefits.

In this case, the primary question on appeal is whether the 
appellant is a member of a group of Merchant Marines that has 
been recognized in a legislative or regulatory provision as being 
eligible for veterans' benefits.  See 53 Fed. Reg. 2,775-02 
(Feb. 1, 1988); 38 C.F.R. § 3.7(x)(15) (2009).  Although the 
Secretary of the Air Force, pursuant to authority delegated by 
the Secretary of Defense, has certified a group of members of the 
Merchant Marine who demonstrated active-duty service between 
December 7, 1941, and August 15, 1945, the evidence does not 
reflect that the appellant's service qualifies.  The appellant's 
DD Form 214 issued to him by the United States Coast Guard 
reflects service from August 23, 1945 to September 14, 1946.  
Additionally, it notes no prior active or inactive duty.  The DD 
Form 214 does not reflect dates associated with the certified 
group, that is, dates that fall within the eligibility period of 
December 7, 1941, to August 15, 1945.

The Board has also considered the Honorable Discharge certificate 
submitted by the appellant.  While the certificate notes that it 
was issued for service in the American Merchant Marine between 
December 7, 1941 and December 31, 1946, the Board interprets this 
to mean recognition for any period of service in the Merchant 
Marine between December 7, 1941 and December 31, 1946, as 
compared to service encompassing the entire time period.  Of 
significance, the appellant does not contend that this notation 
indicates service from December 1941, nor has he alleged service 
prior to November 1944.  

Additionally, the Board has considered the appellant's 
Certificate of Substantially Continuous Service, indicating dates 
of service from November 13, 1944 to December 5, 1946.  However, 
these dates are not verified by the appellant's DD Form 214, 
provided by the U.S. Coast Guard.  Although the Coast Guard 
appears to have considered this expanded date range in issuing a 
DD Form 214, it did not find that the Veteran had service prior 
to August 23, 1945 or after September 14, 1946.  See DD Form 
2168, September 2007.  Significantly, the February 2008 notice 
letter from the U.S. Coast Guard National Maritime Center advised 
the appellant to contact the center if he believed his DD Form 
214 was erroneous.  The appellant does not appear to have 
contacted the U.S. Coast Guard National Maritime Center or to 
have received an amended DD Form 214.  As such, VA is bound by 
the dates of service provided on the appellant's U.S. Coast 
Guard-issued DD Form 214.  See Palor, supra.

Therefore, having reviewed the complete record, the Board finds 
that the evidence does not support that the appellant served in 
the Merchant Marine between December 7, 1941 and August 15, 1945.  
Congress has clearly defined what is required for eligibility for 
VA benefits, and the Board has no authority to extend or expand 
that definition.  Here, there is no provision of law which 
accepts the status of a Merchant Marine who served for a period 
other than December 7, 1941, to August 15, 1945, as valid active 
military service for VA disability compensation purposes.  While 
the appellant has contended that the dates of service noted in 
his DD Form 214 are incorrect, he has not provided any evidence, 
other than that already considered by the U.S. Coast Guard in 
issuing his DD Form 214, which would lead the Board to believe 
these dates are incorrect.

In cases such as this, where the law is dispositive of the claim, 
the claim should be denied because of lack of entitlement under 
the law.  See Sabonis, supra.  In light of the fact that the 
appellant has not been found to have had qualifying military 
service, the Board finds that he does meet the basic eligibility 
requirements for VA disability compensation benefits.  
Accordingly, his appeal must be denied.


ORDER

Basic eligibility for VA disability compensation benefits is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


